



SECOND AMENDMENT EXECUTION COPY


ASSIGNMENT AND ASSUMPTION AGREEMENT


KNOW ALL MEN BY THESE PRESENTS, that the undersigned, PEROT SYSTEMS
CORPORATION,    a Delaware corporation    ("Assignor"), for and in consideration
of the payment of such good and valuable consideration, including the assumption
of the debts, liabilities and obligations of Assignor under the contract
referenced on Exhibit A (the "Contract") by DELL MARKETING L.P., a Texas limited
partnership ("Assignee"), the receipt and adequacy of which consideration are
hereby acknowledged, does hereby assign, transfer, grant, bargain, sell and
deliver to Assignee, its successors and assigns, the Contract, including all of
its rights and privileges thereunder, to and for their own use and benefit
forever.


Assignee does hereby assume, and agrees to pay, perfmm and discharge, the debts,
liabilities and obligations of Assignor under the Contract, including any such
debts, liabilities and obligations arising prior to the date hereof.


Assignor, for itself, its successors and assigns, irrevocably constitutes and
appoints Assignee, its successors and assigns, and each of them, the true and
lawful attorney of Assignor, its successors and assigns, with full power of
substitution and gives and grants unto Assignee, its successors and assigns, and
each of them, full power and authority in the name of Assignor, its successors
and assigns, at any time and from time to time, to demand, sue for, recover and
receive any and all rights, demands, claims and causes of action of every kind
and description whatsoever incident or relating to the Contract, for the purpose
of fully vesting in Assignee, its successors and assigns, all and singular, all
the right, title and interest in and to the Contract.


This instrument shall be binding on, and inure to the benefit at: each party and
its successors and assigns. This Assignment and Assumption Agreement may be
executed in one or more counterparts for the convenience of the parties hereto,
all of which together shall constitute one and the same instrument.


This Assignment and Assumption Agreement shall be govemed by, and construed and
interpreted in accordance with, the substantive laws of the State of Georgia,
without giving effect to any conflict-of-laws rule or principle that might
result in the application of the laws of another jurisdiction.










[Signatures appear onfollowing page.]






















LEGAL02/33539708v3





--------------------------------------------------------------------------------





SECOND AMENDMENT
EXECUTION COPY


IN WITNESS WHEREOF, this Assignment and Assumption Agreement is
executed as of August 1, 2012 .


ASSIGNOR:    ASSIGNEE:


PEROT SYSTEMS CORPORATION    DELL MARKETING L.P.


By:        _    By:        _


Name:


----------------------
Name:


---------------------


Title:        Title:     




Graphic Packaging lntemational, Inc. hereby consents to the assignment of the
Contract from Assignor to Assignee as described herein.


This consent will not amend the terms of the Contract in any manner and, except
for the consent set forth below, will not result in the waiver of any ofthe
parties' rights or obligations thereunder.






GRAPHIC PACKAGING INTERNATIONAL, INC.






y--


Name: ZJa..v,p( /A/ . ..St-4"' 'il/e_


Title:    .>-;:/,.,.) f_...Ct.:- 0



































--------------------------------------------------------------------------------



























LEGA1.02 /33539708v3
SECOND AMENDMENT EXECUTION COPY




EXHIBIT A




THE CONTRACT


Master Service Agreement dated November 29, 2007 by and between Perot Systems
Corporation ("PSC") and Graphic Packaging International, Inc. ("GPI"), including
any amendments and ancillary agreements thereto.







































































--------------------------------------------------------------------------------

















































LEGAL02/33539708v3




Schedule 10.9
Data Transfer Agreement


Controller to Processor or Sub-processor Agreement


For the purposes of Article 26(2) of Directive 95/46/EC for the transfer of
personal data to processors established in third countries which do not ensure
an adequate level of data protection, the Parties have agreed on the following
Contractual Clauses (the "Clauses") in order to adduce adequate safeguards with
respect to the protection of privacy and fundamental rights and freedoms of
individuals for the transfer by the data exporter to the data importer of the
personal data specified in Appendix 1.


Clause 1


·oefinit'ions


For the purposes of the Clauses:


(a)
"personal data", "special categories of data", "process/processing",
"controller", "processor", "data subject" and "supervisory authority" shall have
the same meaning as in Directive 95/46/EC of the European Parliament and of the
Council of 24 October 1995 on the protection of individuals with regard to the
processing of personal data and on the free movement of such data;



(b)
"the data exporter" shall mean the controller who transfers the personal data;



(c)
"the data importer" shall mean the processor who agrees to receive from the data
exporter personal data intended for processing on his behalf after the transfer
in accordance with his instructions and the terms of these Clauses and who is
not subject to a third country's system ensuring to adequate protection within
the meaning of Article 25(1) of Directive 95/46/EC;



(d)
"the sub-processor" means any processor engaged by the data importer or by any
other sub-processor of the data importer who agrees to receive from the data
importer or from any other sub-processor of the data importer personal data
exclusively intended for processing activities to be






--------------------------------------------------------------------------------





carried out on behalf of the data exporter after the transfer in accordance with
his instructions, the terms of the Clauses and the terms of the written
subcontract;


(e)
"the applicable data protection law" means the legislation protecting the
fundamental rights and freedoms of individuals and, in particular, their right
to privacy with respect to the processing of personal data applicable to a data
controller in the Member State in which the data exporter is established; and



(f) "technical and organisational security measures" means those measures aimed
at protecting personal data against accidental or unlawful destruction or
accidental loss, alteration, unauthorised disclosure or access, in particular
where the processing involves the transmission of data over a network, and
against all other unlawful forms of processing.


Clause 2


Details of the transfer


The details of the transfer and in particular the special categories of personal
data where applicable are specified in Appendix 1 which forms an integral part
of the Clauses.


GPI- Dell Confidential
LEGAL02/33540221v2
1    Schedule 10.9








Clause 3


Third-party beneficiary clause


1.
The data subject can enforce against the data exporter this Clause, Clause 4(b)
to (i), Clause 5(a) to (e), and (g) to 0), Clause 6(1) and (2), Clause 7, Clause
8(2), and Clauses 9 to 12 as third-party beneficiary.



2.
The data subject can enforce against the data importer this Clause, Clause 5(a)
to (e) and (g), Clause 6, Clause 7, Clause 8(2), and Clauses 9 to 12, in cases
where the data exporter has factually disappeared or has ceased to exist in law
unless any successor entity has assumed the entire legal obligations of the data
exporter by contract or by operation of law, as a result of which it takes on
the rights and obligations of the data exporter, in which case the data subject
can enforce them against such entity.



3.
The data subject can enforce against the sub-processor this Clause, Clause 5(a)
to (e) and (g), Clause 6, Clause 7, Clause 8(2), and Clauses 9 to 12, in cases
where both the data exporter and the data importer have factually disappeared or
ceased to exist in law or have become insolvent, unless any successor entity has
assumed the entire legal obligations of the data exporter by contract or by
operation of law as a result of which it takes on the rights and obligations of
the data exporter, in which case the data subject can enforce them against such
entity. Such third-party liability of the sub-processor shall be limited to outs
own processing operations under the Clauses.



4.
The Parties do not object to a data subject being represented by an association
or other body if the data subject so expressly wishes and if permitted by
national law.



Clause 4


Obligations of the data exporter The data exporter agrees and warrants:
(a)
that the processing, including the transfer itself, of the personal data has
been and will continue to be carried out in accordance with the relevant
provisions of the applicable data protection law (and,






--------------------------------------------------------------------------------





where applicable, has been notified to the relevant authorities of the Member
State where the data exporter is established) and does not violate the relevant
provisions of that State;


(b)
that it has instructed and throughout the duration of the personal data
processing services will instruct the data importer to process the personal data
transferred only on the data exporter's behalf and in accordance with the
applicable data protection law and the Clauses;



(c)
that the data importer will provide sufficient guarantees in respect of the
technical and organisational security measures specified in Appendix 2 to this
Schedule 4;



(d)
that after assessment of the requirements of the applicable data protection law,
the security measures are appropriate to protect personal data against
accidental or unlaw1ul destruction or accidental loss, alteration, unauthorised
disclosure or access, in particular where the processing involves the
transmission of data over a network, and against all other unlaw1ul forms of
processing, and that these measures ensure a level of security appropriate to
the risks presented by the processing and the nature of the data to be protected
having regard to the state of the art and the cost of their implementation;





GPI- Dell Confidential
LEGAL02133540221v2
1
Schedule 10.9



(e)
that it will ensure compliance with the security measures;



(f)
that, if the transfer involves special categories of data, the data subject has
been informed or will be informed before, or as soon as possible after, the
transfer that its data could be transmitted to a third country not providing
adequate protection within the meaning of Directive 95/46/EC;



(g)
to forward any notification received from the data importer or any sub-processor
pursuant to Clause 5(b) and Clause 8(3) to the data protection supervisory
authority if the data exporter decides to continue the transfer or to lift the
suspension;



(h)
to make available to the data subjects upon request a copy of the Clauses, with
the exception of Appendix 2, and a summary description of the security measures,
as well as a copy of any contract for sub-processing services which has to be
made in accordance with the Clauses, unless the Clauses or the contract contain
commercial information, in which case it may remove such commercial information;



(i)
that, in the event of sub-processing, the processing activity is carried out in
accordance with Clause 11 by a sub-processor providing at least the same level
of protection for the personal data and the rights of data subject as the data
importer under the Clauses; and



U)    that it will ensure compliance with Clause 4(a) to (i).


Clause 5


Obligations of the data importer The data importer agrees and warrants:
(a)
to process the personal data only on behalf of the data exporter and in
compliance with its

instructions and the Clauses; if it cannot provide such compliance for whatever
reasons, it agrees to inform promptly the data exporter of its inability to
comply, in which case the data exporter is entitled to suspend the transfer of
data and/or terminate the contract;


(b)
that it has no reason to believe that the legislation applicable to it prevents
it from fulfilling the instructions received from the data exporter and its
obligations under the contract and that in the event of a change in this
legislation which is likely to have a substantial adverse effect on the
warranties and obligations provided by the Clauses, it will promptly notify the
change to the data






--------------------------------------------------------------------------------





exporter as soon as it is aware, in which case the data exporter is entitled to
suspend the transfer of data and/or terminate the contract;


(c)
that it has implemented the technical and organisational security measures
specified in Appendix 2 before processing the personal data transferred; ·



(d)
that it will promptly notify the data exporter about:



(i)
any legally binding request for disclosure of the personal data by a law
enforcement authority unless otherwise prohibited, such as a prohibition under
criminal law to preserve the confidentiality of a law enforcement investigation;



(ii) any accidental or unauthorised access; and


(iii) any request received directly from the data subjects without responding to
that request, unless it has been otherwise authorised to do so;






GPI- Dell Confidential
LEGAL02/33540221v2
2
Schedule 10.9



(e)
to deal promptly and properly with all inquiries from the data exporter relating
to its processing of the personal data subject to the transfer and to abide by
the advice of the supervisory authority with regard to the processing of the
data transferred;



(a)
at the request of the data exporter to submit its data processing facilities for
audit of the processing activities covered by the Clauses which shall be carried
out by the data exporter or an inspection body composed of independent members
and in possession of the required professional qualifications bound by a duty of
confidentiality, selected by the data exporter, where applicable, in agreement
with the supervisory authority;



(b)
to make available to the data subject upon request a copy of the Clauses, or any
existing contract for sub-processing, unless the Clauses or contract contain
commercial information, in which case it may remove such commercial information,
with the exception of Appendix 2 which shall be replaced by a summary
description of the security measures in those cases where the data subject is
unable to obtain a copy from the data exporter;



(c)
that, in tlie event of sub-processing, it has previously informed the data
exporter and obtained its prior written consent; ·



(d)
that the processing services by the sub-processor will be carried out in
accordance with Clause 11; and



U)
to send promptly a copy of any sub-processor agreement it concludes under the
Clauses to the data exporter.



Clause 6


Liability


1.
The Parties agree that a data subject, who has suffered damage as a result of
any breach of the obligations referred to in Clause 3 or in Clause 11 by any
party or sub-processor is entitled to receive compensation from the data
exporter for the damage suffered_



2.
If a data subject is not able to bring a claim for compensation in accordance
with paragraph 1 against the data exporter, arising out of a breach by the data
importer or his sub-processor of any of their obligations referred to in Clause
3 or in Clause 11, because the data exporter has factually disappeared or ceased
to exist in law or has become insolvent, the data importer agrees that the data
subject may issue a claim against the data importer as if it were the data
exporter, unless any






--------------------------------------------------------------------------------





successor entity has assumed the entire legal obligations of the data exporter
by contract or by
operation of law, in which case the data subject can enforce its rights against
such entity.


The data importer may not rely on a breach by a sub-processor of its obligations
in order to avoid its own liabilities.


3.
If a data subject is not able to bring a claim against the data exporter or the
data importer referred to in paragraphs 1 and 2, arising out of a breach by the
sub-processor of any of their obligations referred to in Clause 3 or in Cause 11
because both the data exporter and the data importer have factually disappeared
or ceased to exist in law or have become insolvent, the sub-processor agrees
that the data subject may issue a claim against the data sub-processor with
regard to its own processing operations under the Clauses as if it were the data
exporter or the data importer, unless any successor entity has assumed the
entire legal obligations of the data exporter or data importer by contract or by
operation of law, in which case the data subject an enforce its rights against
such entity. The liability of the sub-processor shall be limited to its own
processing operations under the Clauses.







GPI- Dell Confidential
LEGAL02/33540221 v2
4    Schedule 10.9


Clause 7


Mediation and jurisdiction


1.
The data importer agrees that if the data subject invokes against it third-party
beneficiary rights and/or claims compensation for damages under the Clauses, the
data importer will accept the decision of the data subject:



(a)
to refer the dispute to mediation, by an independent person or, where
applicable, by the supervisory authority;



(b)
to refer the dispute to the courts in the Member State in which the data
exporter is established.



2.
The Parties agree that the choice made by the data subject will not prejudice
its substantive or procedural rights to seek remedies in accordance with other
provisions of national or international law.



Clause 8


Cooperation with supervisory authorities


1.
The data exporter agrees to deposit a copy of this contract with the supervisory
authority if it so requests or if such deposit is required under the applicable
data protection law.



2.
The Parties agree that the supervisory authority has the right to conduct an
audit of the data importer, and of any sub-processor, which has the same scope
and is subject to the same conditions as would apply to an audit of the data
exporter under the applicable data protection law.



3.
The data importer shall promptly inform the data exporter about the existence of
legislation applicable to it or any sub-processor preventing the conduct of an
audit of the data importer, or any sub-processor, pursuant to paragraph 2. In
such a case the data exporter shall be entitled to take the measures foreseen in
Clause 5(b).



Clause 9


Governing law


The Clauses shall be governed by the law of the Member State in which the data
exporter is established.


Clause 10





--------------------------------------------------------------------------------







Variation of the contract


The Parties undertake not to vary or modify the Clauses. This does not preclude
the Parties from adding clauses on business related issues where required as
long as they do not contradict the Clauses.


Clause 11


Sub-processing


1.
The data importer shall not subcontract any of its processing operations
performed on behalf of the data exporter under the Clauses without the prior
written consent of the data exporter. Where the data importer subcontracts its
obligations under the Clauses, with the consent of the data exporter, it shall
do so only by way of a written agreement with the sub-processor which imposes



GPI- Dell Confidential
LEGAL02/33540221v2
5    Schedule 10.9


SECOND AMENDMENT EXECUTION COPY


the same obligations .on the sub-processor as are imposed on the data importer
under the Clauses. Where the sub-processor fails to fulfil its data protection
obligations under such written agreement the data importer shall remain fully
liable to the data exporter for the performance of the sub-processor of the
sub-processor's obligations under such agreement.


2.
The prior written contract between the data importer and the sub-processor shall
also provide for a third-party beneficiary clause as laid down in Clause 3 for
cases where the data subject is not able to bring the claim for compensation
referred to in paragraph 1 of Clause 6 against the data exporter or the data
importer because they have factually disappeared or have ceased to exist in law
or have become insolvent and no successor entity has assumed the entire legal
obligations of the data exporter or data importer by contract or by operation of
law. Such third-party liability of the sub-processor shall be limited to its own
processing operations under the Clauses.



3.
The provisions relating to data protection aspects for sub-processing of the
contract referred to in paragraph 1 shall be governed by the law of the Member
State in which the data exporter is established.



4.
The data exporter shall keep a list of sub-processing agreements concluded under
the Clauses and notified by the data importer pursuant to Clause 50), which
shall be updated at least once a year. The list shall be available to the data
exporter's data protection supervisory authority.



Clause 12


Obligation after the termination of personal data-processing services


1.
The Parties agree that on the termination of the provision of data processing
services, the data importer and the sub-processor shall, at the choice of the
data exporter, return all the personal data transferred and the copies thereof
to the data exporter or shall destroy all the personal data and certify to the
data exporter that it has done so, unless legislation imposed upon the data
importer prevents it from returning or destroying all or part of the personal
data transferred. In that case, the data importer warrants that it will
guarantee the confidentiality of the personal data transferred and will not
actively process the personal data transferred anymore.



2.
The data importer and the sub-processor warrant that upon the request of the
data exporter and/or of the supervisory authority, it will submit its
data-processing facilities for an audit of the measures referred to in paragraph
1.






--------------------------------------------------------------------------------

















[Signatures on following page]


































GPI- Dell Confidential
LEGAL02/33540221 v2
6    Schedule 10.9


SECOND AMENDMENT EXECUTION COPY


On behalf of the data exporter :


Name (written out in full) :
Position :    


Address :


fort e contract to be binding (if any)






(stamp of organisation)








On behalf of the data importer: Name (written out in full) :
Position:


Address:


Other information necessary in order for the contract to be binding (if any):


Signature ... ............ ...............................





--------------------------------------------------------------------------------







(stamp of organisation)






























































GPI- Dell Confidential
LEGAL02/33540221 v2
1
Schedule 10.9



SECOND AMENDMENT EXECUTION COPY


Appendix 1






Data exporter


The data exporter is a Party which is a signatory to this Agreement and which is
the exporter of personal data to the data importer.


Data importer


The data importer is a Party which is a signatory to this Agreement and which is
the recipient of personal data which is exported by the data exporter to it.


Data subjects







--------------------------------------------------------------------------------





The personal data transferred concern the following categories of data subjects:


•
Past, present and prospective employees, volunteers, interns and partners.



•
Past, present and prospective clients.



•
Past, present and potential advisors, consultants, suppliers, contractors,
subcontractors and agents.



•
Complainants, correspondents, visitors and enquirers.



•Beneficiaries, parents and guardians. Categories of data
The personal data transferred concern the following categories of data:


•
Contact details (which may include name, address, email address, telephone, fax,
emergency contact details and associated local time zone information).



•
Employment details (which may include company name, job title, grade,
demographic, time recording and location data, nationality and export compliance
status).



•
IT systems and operational information (which may include voice, video and data
recordings, user ID and password details, computer name, domain name, IP
address, software and hardware inventory, security camera and software usage
pattern tracking information, i.e. cookies, and information recorded for
operational or training purposes).



•
Data subjects' email content, online interactive and voice communications (such
as blogs, chat, webcam and networking sessions) and transmission data which is
available on an incidental basis for the provision of information technology
consultancy, support and services (incidental access may include accessing the
content of email communications and data relating to the sending, routing and
delivery of emails).



•
Details of goods or services provided to or for the benefit of data subjects.



•
Financial and government and tax identifier details (e.g. credit, payment, bank
details and Nl or social security number).



GPI- Dell Confidential
LEGAL02/33540221v2
2
Schedule 10.9



SECOND AMENDMENT EXECUTION COPY


Special categories of data


The personal data transferred concern the following special categories of data:


Personal data which reveals racial or ethnic origin, political opinions,
religious or philosophical beliefs, trade union opinions, memberships or
activities, social security files, data concerning health (including physical or
mental health or condition), sexual life and information regarding criminal
offences or alleged offences and any related court proceedings, any information
identified through use of whistle blowing hotlines and shall include special
categories of data as defined in Article 8 of Directive 95/46/EC.


Processing operations


The personal data transferred will be subject to the following basic processing
activities:







--------------------------------------------------------------------------------





Any operation with regard to personal data irrespective of the means applied and
procedures, in particular, the obtaining, collecting, recording, organising,
storage, holding, use, amendment, adaptation, alteration, disclosure,
dissemination or otherwise making available, aligning, combining, retrieval,
consultation, archiving, transmission, blocking, erasing, or destruction of
data, the operation and maintenance of systems, management and management
reporting, financial reporting, risk management, compliance, legal and audit
functions and shall include "processing" which shall have the meaning given to
such term in Directive 95/46/EC.


















































































GPI- Dell Confidential
LEGAL02/33540221 v2
9    Schedule 10.9


EXEClJTION Corv




Appendix 2











--------------------------------------------------------------------------------







Description of the technical and organisational security measures implemented by
the data importer in accordance with Clauses 4(d) and 5(c):


Dell takes information security seriously. This information security overview
applies to Dell's corporate controls for safeguarding personal data which is
processed and transferred amongst Dell group companies. Dell's information
security program enables the workforce to understand their responsibilities.
Some customer solutions may have alternate safeguards outlined in the statement
of work as agreed with each customer.


Security Practices


Dell has implemented corporate information security practices and standards that
are designed to safeguard Dell's corporate environment and to address: (1)
information security; (2) system .and asset management; (3) development; and (4)
governance. These practices and standards are approved by the Dell CIO and
undergo a formal review on an annual basis.


Organisational Security


It is the responsibility of the individuals across the organisation to comply
with these practices and standards. To facilitate the corporate adherence to
these practices and standards, the function of information security provides:


1.
Strategy and Compliance with policies/standards and regulations, awareness and
education, risk assessments and management, contract security requirements
management, application and infrastructure consulting, assurance testing and
drives the security direction of the company.



2.
Security testing, design and implementation of security solutions to enable
security controls adoption across the environment.



3.
Security operations of implemented security solutions, the environment and
assets, and manage incident response.



4.
Forensic investigations with security operations, legal, data protection and
human resources for investigations including eDiscovery and eForensics.



Asset Classification and Control


Dell's practice is to track and manage physical and logical assets. Examples of
the assets that Dell IT might track include:


•
Information Assets, such as identified databases, disaster recovery plans,
business continuity plans, data classification, archived information.



•
Software Assets, such as identified applications and system software.



•
Physical Assets, such as identified servers, desktops/laptops, backup/archival
tapes, printers and communications equipment.



The assets are classified based on business criticality to determine
confidentiality requirements. Industry guidance for handling personal data
provides the framework for technical, organisational and physical




GPI- Dell Confidential
LEGAL02/33540221v2
1
Schedule 10.9





safeguards.
These may include controls such as access management, encryption, logging and
monitoring, and






--------------------------------------------------------------------------------





data destruction.


Personnel Security


As part of the employment process, employees undergo a screening process
applicable per regional law. Dell's annual compliance training includes a
requirement for employees to complete an online course and pass an assessment
covering information security and data privacy. The security awareness program
may also provide materials specific to certain job functions.


Physical and Environmental Security


Dell uses a number of technological and operational approaches in its physical
security program in regards to risk mitigation. The security team works closely
with each site to determine appropriate measures are in place and continually
monitor any changes to the physical infrastructure, business, and known threats.
It also monitors best practice measures used by others in the industry and
carefully selects approaches that meet both uniqueness in business practice and
expectations of Dell as a whole. Dell balances its approach towards security by
considering elements of control that include architecture, operations, and
systems.


Communications and Operations Management


The IT organisation manages changes to the corporate infrastructure, systems and
applications through a centralised change management program, which may include,
testing, business impact analysis and management approval, where appropriate.


Incident response procedures exist for security and data protection incidents,
which may include incident analysis, containment, response, remediation,
reporting and the return to normal operations.


To protect against malicious use of assets and malicious software, additional
controls may be implemented, based on risk. Such controls may include, but are
not limited to, information security practices and standards; restricted access;
designated development and test environments; virus detection on servers,
desktops and notebooks; virus email attachment scanning; system compliance
scans; intrusion prevention monitoring and response; logging and alerting on key
events; information handling procedures based on data type, e-commerce
application and network security; and system and application vulnerability
scanning.


Access Controls


Access to corporate systems is restricted, based on procedures to ensure
appropriate approvals. To reduce the risk of misuse, intentional or otherwise,
access is provided based on segregation of duties and least privileges.


Remote access and wireless computing capabilities are restricted and require
that both user and system safeguards are in place.


Specific event Jogs from key devices and systems are centrally collected and
reported on an exceptions basis to enable incident response and forensic
investigations.


System Development and Maintenance


Publicly released third party vulnerabilities are reviewed for applicability in
the Dell environment. Based on risk to Dell's business and customers, there are
pre-determined timeframes for remediation. In addition, vulnerability scanning
and assessments are performed on new and key applications and the infrastructure
based on risk. Code reviews and scanners are used in the development environment
prior to production to




GPI- Dell Confidential
LEGAL02/33540221v2
2
Schedule 10.9








--------------------------------------------------------------------------------





proactively detect coding vulnerabilities based on risk. These processes enable
proactive identification of vulnerabilities as well as compliance.


Compliance


The information security, legal, privacy and compliance departments work to
identify regional laws and regulations applicable to Dell corporate. These
requirements cover areas such as intellectual property of the company and our
customers, software licenses, protection of employee and customer personal
information, data protection and data handling procedures, trans-border data
transmission, financial and operational procedures, regulatory export controls
around technology, and forensic requirements.


Mechanisms such as the information security program, the executive privacy
council, internal and external audits/assessments, internal and external legal
counsel consultation, internal controls assessment, internal penetration testing
and vulnerability assessments, contract management, security awareness, security
consulting, policy exception reviews and risk management combine to drive
compliance with these requirements.





























































































--------------------------------------------------------------------------------











GPI- Dell Confidential
LEGAL02/33540221 v2
12    Schedule 10.9




Second Amendment to
Master Services Ag1·ecment


The Master Services Agreement dated as of November 29,2007, consisting of the
terms and conditions set forth therein and the attached schedules, all as
previously amended, (the "Agreement") by and between Graphic Packaging
International, Inc. ("GPI") and Perot Systems Cmporation is hereby amended
effective as of August I, 2012 ("Second Amendment Effective Date") by this
Second Amendment ("Second Amendment"). The Parties to this Second Amendment are
GPI and Dell Marketing L.P. ("Dell") (as assignee of Perot Systems Corporation).
Capitalized terms used without definition in this Second Amendment have the
meanings provided in the Agreement. In the event of any contlict or
inconsistency between the tem1s and conditions of this Second Amendment and
those of the Agreement, the te1ms and conditions of this Second Amendment shall
control to the extent of such contlict or inconsistency. All other terms and
conditions in the Agreement not amended by this Second Amendment shall remain in
full force and effect.


In consideration of the terms and conditions of this Second Amendment and the
Agreement, and for other good and valuable consideration, the receipt and
sufficiency of which the Parties acknowledge, the Parties agree as follows:


1.Term of Agreement. Section 1.2 (Term) of the Agreement is deleted m its
entirety and replaced with the following:


The term of this Agreement (the 'Term") will begin on the Effective Date and,
unless te1minated earlier pursuant to Article XV (Termination) or extended
pursuant to Section 1.3 (Extension), will continue until 11:59 p.m. Atlanta,
Georgia time on July 31, 2017 (the "Term Expiration Date").


2.Extension. Section 1.3(b) of the Agreement is deleted in its entirety and
replaced with the following:


Notwithstanding Section l.3(a), GPI shall have two (2) options to extend the
Term for a period of up to twelve (12) months each (each such twelve (12) month
period, an "Option Period"), resulting in aggregate Option Periods of up to
twenty-four (24) months. Dell will provide Notice to GPI of the Term Expiration
Date no less than one hundred twenty (120) days prior thereto, and, if Dell has
provided such Notice to GPI in accordance with this Section 1.3(b), then GPI
shall be deemed to have elected to exercise its option to extend the Term for
twelve (12) months unless, by sixty (60) days prior to the Term Expiration Date,
GPI provides Notice to Dell that it either (i) declines to extend the Term or
(ii) elects to extend the Tetm but specifies a first Option Period of less than
twelve (12) months. If GPI elects (or is deemed to have elected) to extend the
Term for a first Option Period, then Dell also will provide Notice to GPI of the
expiration of the first Option Period no less than one hundred twenty (120) days
prior thereto, and, if Dell has provided such





--------------------------------------------------------------------------------





Notice to GPI in accordance with this Section 1.3(b), then GPI shall be deemed
to have elected to exercised its option to extend the TClm for twelve (12)
months following the




GPI/De/1 Cmifidential
LEGAL02/33539525v3


expiration of the first Option Period unless, by sixty (60) days prior to the
expiration of the first Option Period, GPI provides Notice to Dell that it
either (i) declines to extend the Term or (ii) elects to extend the Term but
specifies a second Option Period of less than twelve (12) months. Dell will
provide the Notices described in this Section l.3(b) to both the GPI recipients
identified in Section 21.8 (Notices) and the Vice President ofiT Operations at
GPI, all in accordance with Section 21.8 (Notices). GPI may also exercise its
right to extend the Term for the Option Periods by providing Dell with Notice of
such election no less than sixty (60) days prior to the original Term Expiration
Date (in the case of GPI's exercise of its right to extend the Tetm for the
first Option Period), and no less than sixty (60) days prior to the expiration
of the first Option Period (in the case of GPI's exercise of its right to extend
the Tenn for the second Option Period), regardless of whether Dell has provided
Notice of the Tenn Expiration Date or the expiration of the first Option Period
as provided in this Section 1.3(b). Each such extension shall be at the Charges
and terms and conditions in effect (i) as of the Term Expiration Date, in the
case of the first Option Period; and (ii) as of the expiration of the first
Option Period, in the case of the second Option Period.


1.Procedures Manual. Dell will update the Procedures Manual as appropriate to
ensure the policies and procedures as set out in the Procedures Manual are
accurate and complete in accordance with Section 3.3 (Procedures Manual) of the
Agreement on and after the Amendment Date, and deliver the updated Procedures
Manual to GPI within ninety (90) days after the Amendment Date. The updated
Procedures Manual will be subject to the written approval of GPI and Dell
pursuant to the Contract Change Control Procedures.


2.
Payment Terms.



1.Section 4.2(a) (Monthly Invoice) is deleted in its entirety and replaced with
the following:


(a) Monthly Invoice. Not before the fifteenth (151h) calendar day of each
calendar month (the "Base Month"), Dell will provide GPI with an invoice (the
"Monthly Invoice") setting forth the following: (i) the Monthly Service Charges
for the Designated Services to be provided by Dell during that Base Month; and
(ii) Adjustments to the Charges relating to Designated Services performed during
the month prior to the Base Month (e.g., if the Base Month is April, the
Adjustments will be made to Charges for Designated Services performed in March).
Together with each Monthly Invoice, Dell will deliver to GPI such reports as are
necessary for GPI to understand, evaluate and independently calculate the
Adjustments reflected in the Monthly Invoice and to track its intemal use of the
Designated Services for charge­ back purposes. Subject to Section 4.3 (Disputed
Invoices), GPI will pay all amounts on the Monthly Invoice within sixty (60)
days after receipt, by means of a wire transfer or other electronic means
reasonably acceptable to Dell. Interest will accrue on unpaid undisputed
invoiced Charges, and on unpaid disputed invoiced Charges that are in excess of
the Disputed Charges Limitation, at the rate of one percent (I%) per month,
commencing on the first day after such Charges were due.






GP//De/1 Confidential    2
LEGAL02/33539525v3


2.
Section4.3(e) is deleted in its entirety and replaced with the following:






--------------------------------------------------------------------------------







(e) If it is finally determined, pursuant to the Dispute Resolution Procedures,
that GPI owes Dell any withheld disputed amounts, then GPI will pay Dell such
amounts, plus interest thereon accruing from the date such amounts were actually
due (i.e., sixty (60) days following the date such amounts were invoiced) at the
rate of one percent (1%) per month;


3.Benchmarking.    Section 5.1(a) of the Agreement is deleted in its entirety
and replaced with the following:


(a)GPI may, beginning in the 12'h month following the Second Amendment Effective
Date, measure the Charges under this Agreement as compared to other
organizations receiving similar services (a "Benchmark"). At the option of GPI,
for each Benchmark, GPI may Benchmark (a) all Designated Services or (b) the
Designated Services under one or more Service Towers (the "Benchmarked
Services"). GPI may not perform a Benchmark more frequently than twice during
the Term. Furthennore, GPI may not Benchmark a New Service during the first
twelve
(12) months after Dell commences delivery of such New Services; provided that
GPI
may Benchmark the Service Tower that includes the New Service during such twelve
(12) month period, but may not include such New Service in the Benchmark.


4.Technology Plan. Section 8.l(b) (Technology Plan) of the Agreement is deleted
in its entirety and replaced with the following:


(b)Technology Plan. GPI and Dell will jointly prepare a technology plan that
addresses GPI's service and technology requirements (the "Technology Plan"). The
Technology Plan will include, among other things (i) a comprehensive assessment
and strategic analysis of the Designated Services, (ii) an analysis of the
Software and Equipment then utilized in connection with the Designated Services
and whether modifications are necessary, and (iii) perfonnance discussion of Key
Personnel. The Technology Plan will also include a three (3) year roadmap
setting direction and planning for the Designated Services and the teclmologies
used by Dell therein (including all Equipment and Software used therein), taking
into account GPI's business priorities and strategies, and competitive market
forces. At each Semi-Annual Technology Review Meeting, the Parties will update
the Technology Plan. Such updates should include specific information regarding
requirements, upcoming Projects and such other infonnation that the Pmties
believe should be included in short-term plmming. At the second Semi-Annual
Technology Review Meeting for a Contract Year, the Parties will review the
Technology Plan and update, as appropriate, the three (3) year technology
roadmap. The Parties agree that they will use reasonable commercial efforts to
use the resources theretofore allocated to the GPI account to accommodate any
change to the Technology Plan, and that Dell will attempt to mitigate increases,
if any, to the Charges to accommodate such change. Notwithstanding the foregoing
and except as set forth in Section 8.1(c) (Changes to Technology Plan) the
Parties will agree at the Semi-Annual Technology Review Meetings, upon any
increased Charges for a change to the Technology Plan,




GPI/Dell Confidential    3
l.EGAL02/33539525v3


EXECUTION COI'Y
and unless any such changes to Charges are agreed upon at the Semi-Annual
Teclmology Review Meetings, all work related to a change to the Technology Plan
will be included in the then-existing Charges. The Patties agree to cooperate in
good faith to prepare and finalize the Technology Plan within the first ninety
(90) days following the Second Amendment Effective Date.







--------------------------------------------------------------------------------





5.
Data Transfer Agreement.    New Section 10.9 (Data Transfer Agreement) IS

added to the Agreement as follows:


10.9 Data Transfet· Agreement. On or about the Second Amendment Effective Date,
Dell as the data processor and GPI as the data controller will execute and
deliver, as an addendum to this Agreement, the standard contractual clauses for
international transfers of personal data that are included within European
Commission Decision 2010/87/EU, in the fonn attached as Schedule 10.9 (Data
Transfer Agreement). For the purposes of this Section 10.9 and Section 13.1(a),
"personal data", "process/processing", "controller", and "processor" shall have
the same meaning as in Directive 95/46/EC of the European Parliament and of the
Council of 24 October 1995 on the protection of individuals with regard to the
processing of personal data and on the free movement of such data.


1.Data.    Section 13.1(a) of the Agreement is deleted in its entirety and
replaced with the following:


(a)Ownership and Use of Data. As between Dell and GPI, GPI Data is the exclusive
property of GPI. Dell will use the GPI Data only in connection with providing
the Designated Services and conducting necessary testing pursuant to this
Agreement, all in accordance with Dell's obligations under this Agreement. GPI
has and will have the right to transfer to Dell such GPI Data that GPI transfers
to Dell that constitutes personal data. Dell has and will have the right to
transfer to GPI the personal data that Dell transfers to GPI hereunder or that
Dell otherwise requires to transfer to GPI to administer lawful business
processing by Dell, except to the extent such personal data is GPI Data covered
by GPI instructions. Except as otherwise expressly agreed in writing, Dell will
not, and will not attempt to, sell, license, provide, disclose, use, pledge,
hypothecate and/or in any other way transfer the GPI Data. All such attempts by
Dell will be void, without legal effect and deemed a material breach of this
Agreement. All access to GPI Data will be subject to the Confidentiality
provisions set forth in Section 13.2 (Confidentiality).


2.Disentanglement Services. Section 15.12(a) of the Agreement is deleted in its
entirety and replaced with the following:


1.
Termination Assistance.



(a)For a period specified by GPI in its discretion, commencing on the date
designated by GPI, which may be no earlier than the first to occur of (i) the
date on which GPI provides notice of termination, or (ii) ninety (90) days prior
to the applicable date of expiration, and ending no later than twenty-four (24)
months




GPI/Dell Co!fidential    4
LEGAL02/33539525v3





--------------------------------------------------------------------------------





following the expiration or termination of this Agreement or any Service Tower
for any reason (the "Termination Assistance Period"), Dell will perfonn, at the
request of GPI, the terminated or expired Designated Services and provide to GPI
or a Successor Provider any and all assistance





--------------------------------------------------------------------------------





reasonably requested by GPI to allow the tenninated or expired Designated
Services to continue without interruption or adverse effect, to mitigate any
disruption to GPI's business, and to facilitate the orderly transfer of
responsibility for the terminated or expired Designated Services to GPI or one
or more Successor Providers (collectively, the "Termination Assistance
Services"). GPI acknowledges that Dell may require the Successor Provider to
enter into a commercially reasonable confidentiality agreement prior to Dell
sharing any Dell Confidential Information with such Successor Provider.


I 0.    Export Controls. Section 10.4(b) of the Agreement is deleted in its
entirety and replaced with the following:


(b) Each Party agrees to comply with (i) all United States expmtlaws and
regulations issued by any U.S. Governmental Authority that govem the export or
reexport of Software, hardware or technology provided hereunder (the "Products")
and any of the Designated Services, including without limitation the U.S. Export
Administration Regulations, the International Traffic in Arms Regulations
("ITAR") and any regulations administered by the Depm1ment of the Treasury's
Office of Foreign Assets Control, and (ii) any applicable Laws and regulations
of countries other than the United States that govern the importation, use,
export or reexport of the Products and Designated Services. Each Party further
agrees (a) to obtain appropriate export authorizations, consents or licenses
that may apply to such Party's export of any Products or Designated Services,
and (b) to comply with any conditions that are contained in any export licenses
pertaining to the Products upon notice of such conditions by the other Pmty.
Without limiting the generality of the foregoing, neither Party will export or
reexport, directly or indirectly, any of the Products or Designated Services to
Cuba, Iran, Libya, Syria, Sudan or Nmth Korea. Each Party agrees to comply with
any reporting requirements that may apply to the export or reexpm1 of the
Products and Designated Services and to provide to the other Party or the
appropriate Govemmental Authority any periodic reports containing such
information as may be required under applicable Law. Dell further agrees to
provide GPI with Notice of any federal, state, or local U.S. taxes or tariffs
that may apply to import, export or reexport of any Products or Designated
Services, and, either GPI will pay such taxes or tariffs or, at the request of
GPI, Dell will pay any such taxes or tariffs and GPI will promptly reimburse
Dell for the amount so paid by Dell. Notwithstanding the foregoing, the Parties
do not anticipate the need to disclose technical data that is subject to ITAR.
Accordingly, each Party agrees that it will shall not provide any
!TAR-controlled information to the other Party unless (I) the disclosing Pmty
provides prior Notice to the receiving Party specifically identifying the type
of ITAR-controlled information to be disclosed and the purpose for the
disclosure, and (2) the receiving Party, upon receipt of the requisite Notice,
gives its Notice to the disclosing Party of its consent to receive the
!TAR-controlled information.




GPJ/De/1 Coi!fidential    5
J.EGAL02/33539525v3


I.SSAE 16 Reviews. Section 14.9 (SAS 70 Reviews) of the Agreement is deleted in
its entirety, re-titled "SSAE 16 Reviews" and replaced with the following:


(a)Dell will cause its independent auditor to perform no fewer than one
(1) Service Organization Controls I ("SOCJ") Type II Review (a "SOC! Review")
under Statement on Standards for Attestation Engagements (SSAE") No. 16 (or its
successor standard) per calendar year for each Dell Service Location that is a
data center from which the Designated Services are provided.





--------------------------------------------------------------------------------





Dell will provide GPI with SOC! reports from the SOC! Reviews (each, a "SOC!
Report") within thirty (30) days of receipt of the SOC I Reports from the
independent auditor on approximately November I of each year. The audit period
covered by the SOC 1 Reports is January I to September 30 of each year.


(b)Prior to initiating the SOC! Review in subsection (a), Dell will Notify GPI
if the scope of the upcoming review differs, in any material respect, from the
scope of the prior year's SOC! Review. GPI may request that Dell modify the
scope of the SOC! Review such that GPI can reasonably rely upon the SOC! Review
as evidence (assnming a favorable result from such review) that Dell's internal
controls are effective in order that GPI and the GPI Auditors can make their
necessary or required attestations, certifications or other statements that
GPI's internal controls over its financial repmiing are adequate in accordance
with Section 404 of Sarbanes Oxley ("Section 404"). Dell will consider GPI's
request, and if practicable Dell will incmporate any such scope modifications;
provided that it will not be deemed practical for Dell to implement such scope
changes if doing so would cause Dell to incur additional costs or would have a
negative impact on its other customers in the applicable data center. If Dell
does not incorporate such modifications in accordance with the previous
sentence, or if after GPI receives the SOC! Report and determines that an
additional audit is necessary for it to meet its control requirements, then
Dell, at the request of GPI, will request its independent auditor performing the
SOC! Review in subsection (a) to coordinate with GPI and its auditors to perfonn
a supplementary audit to Dell's SOC! Review that includes GPI's requested
modifications. Any incremental costs related to the supplemental audit will be
bome by GPI.


(c)Dell will cause its subcontractors who control a data center from which
Designated Services are being performed to perfom1 SOC I Reviews that Complement
the SOC! Reviews perfom1ed pursuant to this Agreement. If Dell is unable to
cause its subcontractors to perform SOC! Reviews, then Dell will perform audits
of the internal controls of its subcontractors that perform the Designated
Services to ensure that such internal controls complement the internal controls
of Dell. For purposes of this Section 14.9(c), "Complement" means that the
internal controls of the subcontractors, when taken in combination with the
internal controls of Dell represents the entire control environment applicable
to the Service Location that is the subject of the SOC! Review.


(d)During the period in which Dell's independent auditor is conducting the SOC!
Review, Dell will provide GPI periodic updates on the status of the review,


GP!!Dell COJ (ldential    6
LEGAL02/33539525v3
and specifically notify GPI of any significant weaknesses that are identified in
the internal controls at the applicable Service Location(s).
(e)Upon completion of each SOC! Review, Dell will provide GPI the SOC! Report
within the time frames set forth in subsection (a). If the Dell independent
auditor conducting the SOC I Repmt concludes that any control issue has not been
met in the SOC1 Report (i.e., the SOC! Report auditor opinion is qualified for
failure to achieve a control objective relating to the Designated Services) (a
"Control Deficiency") and to the extent that such Control Deficiency relates to
the Designated Services and Dell has reasonable control over such Control
Deficiency, then Dell's failure to promptly remedy the Control Deficiency will
be deemed a material breach of this Agreement. Dell shall provide GPI with a
written plan for remediating all Control Deficiencies promptly upon discovery,
including the remediation activities to be taken by Dell and the target date for
the completion of such remediation activities; and shall remediate all Control
Deticiencies as promptly as is reasonably possible.


1.Representations, Wan·anties and Additional Covenants.





--------------------------------------------------------------------------------







1.Organization and Qualification.    Section    16.1(a) (Organization and
Qualification) of the Agreement is deleted in its entirety and replaced with the
following:


(a) Organization and Qualification. As of the Second Amendment Effective Date,
Dell (i) is duly organized, validly existing and in good standing under the laws
of Texas (ii) is duly qualified and in good standing as a foreign limited
partnership in every jurisdiction in which the character of its business
requires such qualification, and (iii) has the power to own its property and the
authority to carry on its business as conducted as of the Effective Date.


2.Non-Solicitation.    Section 16.1(j) (Non-Solicitation) and Section 16.2(f)
(Non-Solicitation) of the Agreement each are deleted in their entirety and
retitled "Reserved." and a new Section 21.13 (Non-Solicitation), which reads as
follows, is added to the Agreement:


21.13 Non-Solicitation. Except as set forth in Section l5.12(e), without the
prior written Consent of Dell, GPI will not, directly or indirectly, solicit for
employment, hire, or otherwise retain the services of any employee of Dell or
Dell's Affiliate who was involved in the performance of Dell's obligations under
this Agreement during the preceding 12 months. Without the prior written Consent
of GPI, Dell will not, directly or indirectly, soliCit for employment, hire, or
otherwise retain the services of any employee of GPI or GPI's Affiliates with
whom Dell came into contact in connection with the activities under this
Agreement during the preceding 12 months. This prohibition on soliciting and
hiring shall extend for 90 days after the termination of the employee's
employment if such employee voluntarily resigns. Neither (i) the publication of
classified advertisements in newspapers, periodicals, Intemet bulletin boards,
or other publications of general availability or circulation, or (ii) a
solicitation that targets individuals with pmticular work experience or skills
based on information available to subscribers, members or




GPJ/Dell Col!f/dential    7
LEGAL02/33539525v3


the general public on professional or social network websites or job boards, nor
the consideration and hiring of persons responding to such advertisements or
solicitation shall be deemed a breach of this Section, unless the advertisement,
solicitation or other recruiting activity is undertaken as a means to circumvent
or conceal a violation of this provision or by representatives of a Pmiy acting
with knowledge of this hiring prohibition.
2.
Data Loss Event



1.Property Indemnification by Dell.    Section 17.I (a) (Injury and Propetiy
Indemnification by Dell) is deleted in its entirety and replaced by the
following:


Injury and Property Indemnification by Dell. Dell will indemnify, defend and
hold the GPl lndemnitees harmless from and against all Losses for bodily injury
(including death) and damage to real and tangible personal property (other than
GPI Data or information) arising out of or resulting from tortious conduct of
Dell or any employee, agent or subcontractor of Dell, including the negligent
failure of such an employee, agent, or subcontractor to comply with any security
requirements and other rules and regulations established by GPI applicable to
all similarly situated employees of GPI.


2.
Section 18.2(b) is deleted in its entirety and replaced by the following:








--------------------------------------------------------------------------------





The Damages Limitation is not applicable to: (!) amounts due and payable under
this Agreement for Designated Services, Milestone Credits, Service Level
Credits, procurement pass-throughs and reimbursements, similar charges, and
interest thereon; (2) Losses subject to an indemnification obligation under
Sections 17.l(a) (Injury and Propetiy Indemnification by Perot Systems), 17.l(b)
(Intellectual Propetiy Indemnification By Perot Systems), 17.l(d) (Data Loss) to
the extent the Data Loss Event was caused by Perot Systems' Gross Negligence or
willful misconduct, 17.l(g) (Failure to Comply with Regulatory Requirements),
17.l(h) (faxes), 17.1(i) (Obligations to Subcontractors), 17.2(a) (Injury and
Property Indemnification by GPI), 17.2(b) (Intellectual Property Indemnification
by GPI),17 .2(d) (Failure to Comply with Regulatory Requirements), or 17.2(g)
(Taxes); (3) damages resulting from, arising out of or relating to the willful
misconduct of a Party; (4) damages resulting from the wrongful termination of
this Agreement; (5) Section 19.3 (Property Damage); and (6) damages resulting
from the wrongful refusal by Perot Systems to fulfill its Termination Assistance
obligations.


3.Property Damage. Section 19.3 (Property Damage) of the Agreement is deleted in
its entirety and replaced by the following:


Property Damage. Each Pmiy shall be liable to the other Pmiy, subject to Article
XVIII, on direct claims by the other Party for damage to the other Party's real
and tangible personal propetiy (other than GPI Data, data owned by Dell, or
information) arising from the tortious conduct of the liable Pmiy or its
respective employees, agents or subcontractors; provided, that the liable
Party's liability shall be secondary to any insurance of the other Party.




GPJ/Dell Confidential    8
LEGAL02/33539525v3
3.Notices. The Parties' addresses and designees for notification purposes as
specified in Section 21.8(a) of the Agreement are revised as follows. Notice to
GPI either by fax or by electronic mail will no longer be effective as of
January 1, 2013.
(i)
If to GPI:



Notices delivered on or prior to December 31, 2012:


Graphic Packaging International, Inc. 814 Livingston Ct.
Marietta, Georgia 30067
Attn: Joe Pekala
E-mail Address: pekalaj@graphicpkg.com Fax: (770) 644-2929


with a copy to:


Graphic Packaging International, Inc. 814 Livingston Ct.
Marietta, Georgia 30067
Attn: Law Department Fax: (770) 644-2929


F,[fective on and after January 1, 2013:


Graphic Packaging International, Inc. 1500 River Edge Parkway
Sandy Springs, Georgia 30328
Attn: Chief Information Officer with a





--------------------------------------------------------------------------------





copy to:
Graphic Packaging International, Inc.
1500 River Edge Parkway Sandy Springs, Georgia 30328 Attn: Law Depmtment


(ii)
If to Dell:



Dell Marketing L.P.
2300 West Plano Parkway Plano, Texas 75075-8499
Attn: Kevin Jones, Vice President, Intl-astructure and Cloud Computing E-mail
Address: KM Jones@dell.com
Facsimile Number: (972) 577-6424










GPJ/De/1 Confidential    9
LEGAL02/33539525v3


with a copy to:


Dell Marketing L.P.
2300 West Plano Parkway Plano, Texas 75075-8499
Attn: Thomas D. Williams, Vice President- Legal E-mail Address: Del
Williams@dell.com Facsimile Number: (972) 577-6085


4.Equipment Refresh. Section 16 of the First Amendment to Master Services
Agreement is deleted in its entirety and retitled "Reserved." Section 8.3(a) and
Section 8.3(a)(i) of the Agreement are deleted in their entirety and replaced
with the following:


(a)    Refreshes.    Dell will implement the refresh of Equipment    111
accordance with the following requirements:


(ii) Dell will refresh GPI Equipment pursuant to Project IMACs, in accordance
with the applicable Project Plan, or, at GPI's option if all of the refresh­
related effort requested by GPI is encompassed by the !MAC rates or One-Time
Charges defined in Schedule 4.1, such IMACs or One-Time Charges. The Patties
anticipate that such Project IMACs or IMACs will be requested by GPI and
performed by Dell consistent with GPI's refresh guidelines set fmth in the
Financial Responsibilities Matrix. At each Semi-Annual Technology Review
Meeting, GPI will notify Dell of any deviation from such refresh policy, and
which GPI Equipment will be impacted from any such deviation.


5.Taxes. The Parties agree to negotiate in good faith the tenns of (i) local
country agreements pursuant to Section 1.1(a) of the Agreement to allocate
responsibility for any taxes that may arise in Canada and Mexico due to certain
Service Recipients' receipt of Designated Services in those countries,
consistent with the allocation of responsibility for Taxes stated in Article VI
(Taxes), and (ii) modifications to the Parties' respective tax indemnities
contained in Section 17.1(h) (Taxes) and 17.2(g) (Taxes) to reflect such agreed
allocation of responsibility. No Party shall be indemnified under Section
17.l(h) (Taxes) or 17.2(g)





--------------------------------------------------------------------------------





(Taxes) by the other Party for taxes that such Party (or an Affiliate of such
Party) has assumed responsibility for in a local country agreement. The Patties
will attempt to reach agreement on such terms within the first ninety (90) days
following the Second Amendment Effective Date and, when such tenns are agreed,
promptly execute such local country agreements and add such ten1lS as outlined
in (ii) above to the Agreemeht pursuant to an amendment.


6.Assignment and Assumption of Master Services Agreement. Perot Systems
Corporation and Dell Marketing L.P. are parties to that certain Assignment and
Assumption Agreement dated as of the Second Amended Effective Date with respect
to the Agreement. Subject to Section 21.5 (Binding Nature; Assignment) of the
Agreement, the Parties accordingly agree that references in the Agreement to
Perot Systems Corporation and Perot Systems, including as part of any defined
term in the Agreement, shall be deemed references to Dell. By way of example,
references in the Agreement to Perot Systems Excuse shall be deemed references
to Dell Excuse, as such term is defined in amended Schedule A attached hereto.




GPI/De/1 Confidential    10
LEGAL02/33539525v3


SECOND AMENDMENT EXECUTION COl>Y


Notwithstanding the foregoing, all references to Perot Systems contained in
Section 1.1(b) of the Agreement shall be deemed references to both Perot Systems
and Dell.


7.Schedules and Attachments. The following Schedules and Attachments to the
Agreement are amended and restated, effective as of the Second Amendment
Effective Date, (except Schedule I 0.9 (Data Transfer Agreement), which is added
to the Agreement effective as of the Second Amendment Effective Date) and, as so
amended and restated, are attached to and a part of this Second Amendment.


Schedule A Schedule l.l(a) Schedule 2.1.1 Schedule 2.2(a) Schedule 2.5 Schedule
2.7 Schedule 2.8(b) Schedule 2.10 Schedule 2.13 Schedule 3.2 Schedule 3.4
Schedule 3.5(b) Schedule 4.1 Schedule 4.2 Schedule 5.I(c) Schedule 8.2
Definitions and Rules oflnterpretation Service Recipients
Service Towers Statement of Work
Critical Milestones and Milestone Credits Project Guidelines and In-Flight
Projects Managed Agreements
Service Level Agreement Repmts
Account Governance


Customer Satisfaction Surveys Contract Change Control Procedures Charges
Invoices







--------------------------------------------------------------------------------





Benchmark Methodology Financial Responsibilities Matrix
Schedule 9.2(a)(i)(A) Key Personnel and Critical Personnel Schedule 9.2(a)(i)(B)
GPI Competitors
Schedule 9.3(b) Schedule I 0.2




GPI/De/1 Confidential
LEGAL02/33539525v3
Consented Subcontractors Service Locations




II




Schedule 10.7(a) Schedule 10.7(b) Schedule 10.9 Schedule 15.1 Schedule 19.1
Schedule 20.1
Physical Security Guidelines Logical Security Guidelines Data Transfer Agreement
Termination Fees
Insurance


Dispute Resolution Procedure




[Signatures Provided on Next Page]

























































--------------------------------------------------------------------------------













































GPI!Dell C01ifidential    12
LEGAL02/33539525v3
IN WITNESS WHEREOF, the Parties have duly executed and delivered this Second
Amendment as of the datc(s) set forth below.







